194 F.2d 288
Francis E. WALKER, as Administrator of the Estate of James H. Walker, deceased, Libellant-Appellee,v.UNITED STATES of America, Respondent-Appellant.
No. 139.
Docket 22204.
United States Court of Appeals Second Circuit.
Argued January 17, 1952.
Decided February 5, 1952.

Appeal from the United States District Court for the Southern District of New York.
From a decree in admiralty awarding damages to Francis E. Walker, Administrator of the Estate of James H. Walker, the respondent, United States of America, appeals.
Myles J. Lane, U. S. Atty., Arthur M. Boal and Tompkins, Boal & Tompkins, all of New York City, for United States of America, respondent-appellant.
Benjamin B. Sterling, Herman N. Rabson and Betty H. Olchin, all of New York City, for libellant-appellee.
Before AUGUSTUS N. HAND and CLARK, Circuit Judges, and BRENNAN, District Judge.
PER CURIAM.


1
Affirmed on opinion of Goddard, J., 102 F. Supp. 618.